IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

HEATHER HOLVECK and )
STEVEN MURPHY, JR, )
)
Plaintiffs, )
)
v. ) Ca. No. CPU4-20-001503
)
CHRISTIANA MEADOWS )
APARTMENTS, )
)
Defendant. )
Submitted: July 31, 2020
Decided: September 10, 2020
Heather Holveck and Steven Murphy, Jr. Jillian M. Pratt, Esq.
601 Balsam Ter 3704 Kennett Pike, Ste 200
Wilmington, DE 19804 Greenville, DE 19807
Pro se Plaintiffs Attorney for Defendant

ORDER ON DEFENDANT’S MOTION TO DISMISS

1. This matter is an action based upon a residential lease between the parties. On April
25, 2020, Heather Holveck and Steven Murphy, Jr. (hereinafter “Plaintiffs”) filed a pro se
Complaint against Christiana Meadows Apartments (hereinafter “Defendant”), in which they

allege that Defendant wrongfully withheld their security deposit.

2. On June 8, 2020, Defendant filed the instant Motion to Dismiss for failure to state
a claim for which relief can be granted. In its Motion, Defendant states that it sent Plaintiffs a
letter itemizing the expenses that it deducted from Plaintiffs security deposit, along with two
checks that represented the balance of the security deposit. Defendant argues that Plaintiffs did

not submit a written objection to the deducted expenses within ten days as required by statute.
Moreover, according to Defendant, once Plaintiff cashed the checks for the difference between the
security deposit and costs to repair damage to the rental unit, such action constituted an agreement
on the itemized deductions. Defendant concludes that Plaintiffs have failed to meet their statutory

obligations and thus, have failed to state a viable claim against Defendant.

3. On July 9, 2020, Plaintiffs filed a Response to Defendant’s Motion. Plaintiffs assert
that the Defendant is not entitled to retain any portion of the security deposit for damages due to
ordinary wear and tear. Plaintiffs argue that they contested the deduction from the security deposits
within ten days in an email exchange between the parties. Plaintiffs argue that the parties regularly
communicated via email and that such an established course of dealing constituted proper notice
to Defendants of Plaintiff's objections.

4, On July 31, 2020, the Court held a hearing on Defendant’s Motion to Dismiss. At
the hearing, Defendant argued that Plaintiffs’ email disputing the amount withheld from the
security deposit did not constitute written notice, as that term is used under Delaware’s Landlord-
Tenant Code. The Defendant asserted that while the Landlord-Tenant Code does not specify what
constitutes a writing, the practice in the Justice of the Peace Court! contemplates an actual writing
sent via mail. Defendant argues that 25 Del. C. § 5113 requires service of notices to be made by
personal delivery or writing via mail, and that 25 Del. C. § 5514(h) requires that notices be sent to
an address specified in the rental agreement. Defendant further argues that Plaintiffs’ course of
dealings argument is impermissible under the Landlord-Tenant Code. In rebuttal, Plaintiffs

reiterated the arguments contained in their Response.

 

1 The Justice of the Peace Court has jurisdiction over landlord/tenant summary possession proceedings, per 10 Del. C.
§ 9301 and, thus, is the initial tribunal over the majority of such disputes.

2
5. In considering a motion to dismiss filed pursuant to Court of Common Pleas Civil
Rule 12(b)(6), the Court must assume that all well-pled facts in the complaint are true.” The
complaint should not be dismissed unless “the plaintiff would not be entitled to recover under any
reasonably conceivable set of circumstances susceptible to proof.”? Every reasonable factual
inference will be drawn in the non-moving party’s favor.* If the claimant may recover under that

standard of review, the Court must deny the Motion to Dismiss.°

6. When presenting or opposing a motion to dismiss, the parties are permitted by Rule
12(b) to submit information and documents outside of the initial pleadings.® To the extent the
Court considers such supplemental information and documents, a motion to dismiss shall be
treated as a motion for summary judgment.’ Such treatment “allows the trial court full discretion
to accept and consider extraneous submissions when adjudicating a motion to dismiss under Rule
12(b)(6), thereby requiring conversion of the motion, or to reject the extraneous submissions in

order to preserve the motion to dismiss under Rule 12(b)(6).”

7. In their Response, Plaintiffs included an email exchange between the parties which
was not included in the initial pleadings. The Plaintiffs proffer these emails to demonstrate their
communications to Defendant expressing their disagreement with the amounts withheld from their
security deposit. Such communications go to the core of Plaintiffs’ case and must be considered

by the Court in deciding the Defendant’s Motion. The Court considers this email exchange to be

 

2 Battista v. Chrysler Corp., 454 A.2d 286, 287 (Del. Super. 1982).

3 Id.

4 Wilmington Sav. Fund Soc’y, F.S.B. y. Anderson, 2009 WL 597268, at *2 (Del. Super.) (citing Doe v. Cahill, 884
A.2d 451, 458 (Del. 2005)).

> Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).

6 Doe 30's Mother v. Bradley, 58 A.3d 429, 443 (Del.Super.2012).

7 Id at 444.

8 Id.
an extraneous document that was not included in the initial pleadings, and, as such, Defendant’s
Motion to Dismiss shall be treated as a motion for summary judgment. In order to prevail upon a
Motion for Summary Judgment, there must be no genuine issue of material fact.? The moving

party bears the burden of showing that no such issues exist.'°

8. In the instant matter, the Defendant asserts that the matter is based upon a
residential lease and, at the hearing, argued that the code requires communications and mmotices to
be directed to the address specified in the rental agreement. Nevertheless, Defendant did not cite
to any relevant provisions in the rental agreement to support its argument, nor did it provide a copy
of said agreement in its Motion to Dismiss. As the terms and conditions of the lease entered into
by the parties in this case may provide direction as to what form of written notice is acceptable,

this Court finds that a review of the lease is necessary in determining this issue.

9. Lastly, there remains the issue of the course of dealings argument raised by
Plaintiffs based upon the emailed communication between the parties. At the hearing, Defendant
did not dispute Plaintiffs’ argument that a course of dealings of communication via email was
established but rather asserted that course of dealings is not applicable to the Landlord-Tenant
Code. The Court disagrees and finds sufficient basis to explore this issue, such that a period of

discovery is warranted.

 

° Paul v. Deloitte & Touche, LLP, 974 A.2d 140, 145 (Del. 2009)
10 Ridgeway v. Acme Markets, Inc., 194 A.3d 372 (Del. 2018)
4
10. The parties’ arguments before this Court have demonstrated that the factual record
requires further development, as genuine issues of material fact remain. Therefore, the
Defendant’s Motion is DENIED without prejudice, so that the parties may supplement and

further develop the factual record.

IT IS SO ORDERED this 10" day of September, 2020.

 

Monica A. Horton
Judge

cc: Ms. Patricia Thomas, Civil Clerk